Citation Nr: 0521857	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  97-29 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 31, to October 7, 
1966.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1994 decision by 
the RO which denied service connection for a psychiatric 
disorder, including PTSD.  A personal hearing at the RO was 
held in June 1999.  The Board remanded the appeal to the RO 
for additional development in April 2000 and September 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not engage in combat during military 
service.  

3.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

4.  The veteran is not shown to have a psychiatric disorder, 
including PTSD at present which is related to service.  


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
including PTSD due to disease or injury which was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f), 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  
The veteran's claim was received in March 1994.  The Board 
concludes that information and discussion as contained in the 
September 1994 rating decision, the statement of the case 
issued in August 1997, the March and August 1999, August 
2002, and May 2005 supplemental statements of the case 
(SSOC), the Board remands in April 2000 and September 2003, 
and in letters sent to the veteran in March 1994, August 
2002, January 2003, and October 2004 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit information concerning his claimed 
stressors; of what evidence was necessary to substantiate the 
claim for service connection; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
he submit any evidence in his possession.  The veteran also 
testified at a hearing at the RO in June 1999.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty for slightly over 8 months.  
According to his DD Form 214, his military occupational 
specialty was a dog handler.  The record reflects that he 
received a hardship discharge from service.  

The service medical records showed no complaints, symptoms, 
abnormalities, or diagnosis referable to any psychiatric 
problems.  The veteran specifically denied depression or 
excess worry, frequent trouble sleeping, frequent or 
terrifying nightmares, or nervous trouble of any sort on a 
Report of Medical History for separation from service in 
September 1966.  His psychiatric status was normal on 
separation physical examination.

VA outpatient treatment records dated from August 1978 to 
August 1980 reveal that the veteran was seen at a VA Mental 
Health Clinic beginning in February 1979.  He expressed 
problems with marital discord.  He was working on his Ph.D., 
and his wife did not work.  She stayed at home and took care 
of their two daughters, ages three years and six months.  He 
had not been ready for a second child, and this had caused a 
disruption in the marital relationship.  He graduated from 
high school, attended junior college, but after transferring 
to a four-year college, he "played chess to much" and 
neglected his studies.  He quit school, and joined the army.  
He became a dog handler.  He received a hardship discharge 
eight months later, because of his father who was in his 
70's.  He returned to college, dropped out, started again, 
and eventually got a Ph.D.  He was never close to his 
parents.  He had two half-brothers, and did not get along 
with one of them.  He reported that he did not have a happy 
childhood, and was generally not a happy person.  Following 
examination, the diagnosis was obsessive-compulsive neurosis 
with depression.  

The results of VA psychological testing in February 1979 
suggested that the veteran was resentful, tense, irritable, 
moody and hostile.  He was distrustful of others and made 
excessive use of the mechanism of projection.  He was 
emotionally inappropriate, had ideas of reference, and tended 
to be manipulative.  The term personality disorder was often 
employed to describe such a person.  However, there could be 
a psychotic component in some patients.

In a letter received in April 1994, the veteran described a 
number of incidents in service that he believed have caused 
his current psychiatric problems.  His stressors included 
being deceived by an Army recruiter that he could retake a 
Warrant Officer Flight examination once he enlisted; 
receiving anti-Semitic insults, verbal abuse, and threats of 
bodily harm from training NCO's; the suicide of two trainees; 
being thrown to the ground during judo training; being 
singled out for KP duty; being traumatized and upset from 
watching and participating in sentry dog training; being 
knocked to the ground from the explosion of a grenade 
simulator; having his feelings hurt overhearing two superiors 
discuss his application for hardship discharge then fearing 
being put on KP duty until it was approved, and feeling 
guilty because he never got to say goodbye to his sentry dog, 
Major.  

When examined by VA in April 1994, the psychiatrist provided 
a stressor history taken almost verbatim from the veteran's 
stressor statement.  The examiner noted that the veteran had 
been a highly functioning individual prior to service and 
that he had no problems from childhood which were relevant to 
the evaluation.  The veteran reported that not a day went by 
that he didn't have suicidal fantasies.  The examiner opined 
that the veteran satisfied the criteria for a diagnosis of 
PTSD based on his experiences in service.  

When examined by VA in August 1994, the veteran reported that 
he was an only child and that his childhood development was 
normal except for being teased and occasionally beaten up by 
other children, and being sexually abused by a next-door 
neighbor.  However, he felt that he had been able to handle 
his feelings concerning these incidents.  He described his 
stressors from service and expressed his belief that the 
events in service made him feel like a victim with a marked 
loss in self-esteem and self-confidence.  He had feelings of 
anxiety, depression, and suicidal thoughts in service and 
that they had persistent every day ever since.  On mental 
status examination, the veteran became tearful when recalling 
his relationship with his sentry dog in service.  He was 
preoccupied, particularly with the events in service 
described in his stressor statement.  The diagnosis was 
generalized anxiety disorder with panic attacks and major 
depression, recurrent.  The examiner opined the veteran did 
not satisfy the criteria for a diagnosis of PTSD.  He went on 
to note that his functioning prior to service was good and 
that he never sought or needed psychiatric treatment until 
immediately after service.  He opined that it appeared that 
the veteran sustained marked stress and pressure while in 
service which resulted in the development of symptoms of 
anxiety and depression which continued to persist to the 
present time.  

In a VA psychological evaluation report dated in August 1994, 
but not associated with the claims file until February 1998, 
the veteran reported that he believed he was discriminated 
against in service because of his Jewish religion, that he 
was ridiculed and forced to perform an inordinate number of 
unpleasant assignments, and that his basic and advanced 
training were excessively brutal and inhumane experiences.  
He reported being an only child in a highly dysfunctional 
family in which he was neglected and received very little 
affection.  He described waking up in the middle of the night 
to find no one home, and reported that he was sexually abused 
by an older next-door neighbor.  His parents were divorced 
when he was eight years old.  His father was an alcoholic and 
his mother was an emotionally cold, compulsive gambler who 
killed herself when he was 16 years old.  The veteran 
reported that he found her body after the suicide from poison 
or a drug overdose.  Psychological testing indicated that the 
veteran's intellectual functioning was in the above average 
range.  Standard personality inventory testing suggested that 
he had significant psychological problems but their intensity 
may be exaggerated.  The examiner's opined that while the 
veteran felt that his military experiences were traumatic for 
him, they did not appear to be outside the realm of ordinary 
human experience and were not life-threatening and, 
therefore, would not satisfy the criteria for a diagnosis of 
PTSD.  The impression was depression and generalized anxiety. 

Private medical records received from R. G., M.D., in 
February 1998 showed that the veteran was treated for various 
maladies, including psychiatric problems from 1983 to 1994.  
The records showed symptoms of depression related to marital 
problems and "many blocked problems from his childhood."  
(See December 1992 note).  The records showed no complaints 
or any discussion of problems related to military service.  

A June 1995 private psychiatric evaluation from J.M.S., 
Ph.D., M.D., noted that the veteran had been depressed off 
and on for most of his life.  The veteran reported that he 
first saw a psychiatrist in Lincoln, Nebraska in 1977, and 
was diagnosed with depression and treated with medications.  
He denied suicidal or homicidal ideations, but said that he 
thinks about suicide but would never do it.  The veteran 
described events from childhood, talked about his parents and 
half-brothers, and his social and personal history.  The 
veteran made no mention of any problems related to military 
service.  The diagnosis was major depression.  

VA Mental Health Clinic notes show that the veteran was seen 
on numerous occasions from 1978 to 1980 for psychiatric 
problems related primarily to marital discord and work 
related stress.  The records include a Intake Evaluation in 
February 1979, in which the veteran described being unhappy 
and not getting much out of life.  He was not particularly 
depressed, slept OK, and denied any suicidal ideations.  He 
reported that he had an unhappy childhood and didn't really 
know what he wanted to do.  After graduating from high 
school, he went to junior college for two years then to UCLA, 
but that things began to close in on him, he wasn't studying 
and quit school and joined the Army.  After eight months, he 
was given a Hardship Discharge because of his father's bad 
health.  The impression was obsessive-compulsive neurosis 
with depression.  The records do not reflect any complaints 
or description of problems related to any experiences in 
service.  
A November 1997 VA Initial Progress Note indicated that the 
veteran was seen and described panic attacks which began in 
1986.  He had never been psychiatrically hospitalized.  
Describing his family, he reported that his father was 
emotionally and physically abusive and an alcoholic.  His 
mother was a compulsive gambler who spoke of suicide, but 
never attempted to kill herself.  The veteran was divorced, 
and employed as a business professor.  Following psychiatric 
evaluation, the diagnosis was Panic disorder, and to rule out 
major depression.  

VA outpatient treatment records dated in 1998 reflect that 
the veteran was seen for intake into a PTSD program.  In 
September 1998, the examiner diagnosed depression, and 
indicated that PTSD was to be ruled out.  Two days later, a 
more extensive interview was conducted.  The veteran 
described growing up in a chaotic home.  His father was an 
alcoholic and his mother was a chronic gambler. He was 
neglected as a child, and was sexually abused by an older 
neighbor boy at age 6 or 7.  His parents divorced when he was 
eight years old.  During his brief period of service, he was 
harassed because of his religion.  He was verbally abused, 
exposed to suicides, saw a dog attack his handler, and 
experienced a simulated grenade blast.  He had occasional 
nightmares, and experienced some triggering mechanisms.  He 
did not report very many reexperiencing incident.  He 
reported panic attacks, fears of dying, memory problems, 
hyperarousal symptoms, and anger and temper outbursts.  The 
diagnosis was to rule dysthymia and PTSD.

The veteran continued to be evaluated at the mental health 
clinic, and a psychology consultation was undertaken in 
December 1998.  The veteran reported that he had been abused 
and threatened during his life because of his religion.  In 
describing his parents, he labeled his father as, "an 
alcoholic, sex addict and rage-aholic."  His mother was, "a 
compulsive gambler, a cheat, and liar and promiscuous 
woman."  She was unable to nurture or love anyone.  Both 
parents physically and emotionally abused him.  He recalled 
being abandoned by them in Santa Monica and in Tijuana, 
Mexico.  After his parents divorced, he lived with his mother 
who often had men visiting her.  He recalled incidents where 
she was sexually inappropriate in his presence.  His father 
saw himself as a lady's man, who could not accept a woman's 
refusal to have sex with him.  His mother committed suicide 
when he was 16 years old.  The veteran had been married and 
divorced twice, and recalled some instances of physical abuse 
of his spouse, his infidelities, mood swings, irritability, 
anxiety and constant complaining.  He also described events 
in service, including harassment because of his religion, 
verbally abusive treatment, being exposed to an attempted 
suicide as well as an actual suicide, a dog handler being 
attacked by his own dog, and having a grenade go off in close 
proximity to his position.  Following testing, the examiner 
indicated the veteran did not produce a valid psychological 
profile based on the MMPI 2 testing; and that the results 
suggested some of the following: (1) a conscious attempt to 
overlook the bad; (2) an exaggeration of problems as a cry 
for help; (3) over-dramatization by a narcissistic, self-
indulgent person expecting immediate attention; (4) an 
actively psychotic person whose subjective perceptions are 
severely distorted.  The psychologist indicated that the 
veteran had symptoms of PTSD, based on his childhood and 
adolescent years.  The examiner indicated that it appeared 
that the veteran's military service experiences had 
reinforced and exacerbated his early trauma symptoms to some 
extent, but given his invalid test scores, he may have 
exaggerated those symptoms.  He concluded that, in light of 
an invalid MMPI 2 profile, it appeared that the veteran was 
probably exaggerating his symptoms, including symptoms for 
PTSD.  The diagnostic impressions were PTSD; personality 
disorder, NOS; chronic, severe major depression; addiction to 
medication.

At a personal hearing at the RO in June 1999, the veteran 
asserted that he had a pre-existing psychiatric disorder when 
he entered military service, that his disorder was aggravated 
by various incidents in service, and that service connection 
for a psychiatric disorder, possibly PTSD, should be 
established by way of aggravation.  He testified that he 
endured physical, emotional, and psychological abuse from 
infancy till he was 16 years old, including a broken nose, a 
broken collarbone, and other scars from childhood, but was 
unaware of the injuries until many years later.  However, his 
life from 16 to 21 was good and he had no psychiatric 
problems until his experiences in service.  He has been 
receiving psychiatric counseling since immediately after 
service and believed that this supported his claim of 
aggravation.  Not a day has passed since service that he 
doesn't contemplate suicide and is chronically depressed.  He 
testified that he was treated by various psychologists since 
1969, but that he has been unable to obtain any of these 
records and was told that they do not exist.  During the 
hearing, the veteran submitted a statement from his ex-wife, 
dated in June 1999, wherein she described the veteran's 
abusive behavior during the marriage, for example, striking 
her and bloodying her nose, and throwing a fork at her.  
After she sought counseling, she came to realize that the 
veteran was the one with the problems.  

A letter from J. P. Engler, PhD., received in September 2000 
indicated that the veteran was first seen in February 1990 
for anxiety and marital difficulties.  The diagnoses were 
adjustment disorder with anxious and depressed mood, and 
antisocial personality traits.  He was last seen in April 
1991.  

A March 2005 response from the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR), to an inquiry concerning 
the veteran's claimed stressor of having been present when a 
trainee committed suicide by jumping from a window in service 
could not be confirmed through the Army Crime Records Center.  
The report noted that the veteran was not assigned to the 
unit in question until after the claimed date of the suicide.  

The evidentiary record includes numerous VA outpatient notes 
showing treatment for various maladies, including psychiatric 
problems from 1994 to 2004.  In 2000, he reported that he had 
half brothers and sisters.  The various health care 
professions have offered differing diagnoses for his 
psychiatric problems, including PTSD, rule out PTSD, major 
depression, rule out major depression, panic disorder, and 
adjustment disorder.  None of the outpatient records provided 
any detailed history or discussion for the diagnoses and 
noted only the veteran's self reported history and 
complaints.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for any disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.306(b) (2004 ).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including post service medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2004).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2004); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Analysis

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the balance 
of the evidence does not support a finding of service 
connection for a psychiatric disorder, including PTSD.  

The medical evidence of record does not show that a 
psychiatric disorder was present in service.  There is no 
evidence of any complaints, treatment, symptoms, or diagnosis 
referable to a psychiatric disorder during the veteran's 
eight months of active service.  The first evidence of any 
psychiatric problem, diagnosed as obsessive-compulsive 
neurosis with depression, was noted on VA Intake evaluation 
in February 1979.  Although the report noted a history of 
private psychological counseling for marital problems in 
1968, the veteran testified that he had been unable to obtain 
any records from the psychologist.  Despite numerous 
requests, he has not provided any pertinent information so 
that VA could attempt to assist him in obtaining those 
records.  

Furthermore, the veteran has given contradictory statements 
throughout the many years of treatment.  He has indicated 
that he was an only child, that he has a half-brother, that 
he has two half-brothers, and finally that he has half 
brothers and sisters.  He indicated that his mother committed 
suicide, and another time, that she contemplated, but never 
committed suicide.  He has stated that his childhood 
development was normal, but later reported that he was abused 
as a child.  This appears to validate the 1979 psychological 
test findings that the veteran tended to be manipulative. 

The favorable evidence of record includes opinions from two 
VA physicians who examined the veteran in 1994.  One 
physician offered a diagnosis of PTSD related to experiences 
in service.  The other physician opined that the veteran did 
not meet the criteria for a diagnosis of PTSD, but opined 
that his current generalized anxiety disorder appeared to be 
related to his reported experiences in service.  Neither 
examiner reviewed the claims file or provided any detailed 
information concerning his apparently severely dysfunctional 
upbringing.  Moreover, both physician's based their opinions 
entirely on the veteran's self-described medical history.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  This is particularly true where there has been a 
considerable passage of time between punitive stressful 
events recounted by a veteran and the onset of alleged PTSD.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991).  Thus, the Board finds these opinions 
are of little probative value and do not rise to competent 
evidence relating any current psychiatric disorder to 
service.  

Concerning the veteran's assertion that he had a pre-existing 
psychiatric disorder when he entered military service which 
was aggravated by service, the Board notes that he 
specifically denied any treatment, symptoms, or history of 
problems, such as, depression, excess worry, trouble 
sleeping, nightmares, memory problems, or nervous trouble of 
any sort on a Report of Medical History for enlistment in 
January 1966, and at the time of his separation examination 
in September 1966.  Moreover, his psychiatric status was 
normal on both occasions, and no pertinent psychiatric 
abnormalities were noted at any time during service.  
Finally, while the veteran has given a long history of being 
raised in a dysfunctional family, his resentment towards his 
parents and the manner in which he was raised, does not rise 
to the level of a diagnosed mental illness that preexisted 
service.  

The Board finds it significant that while the veteran 
reported on numerous occasions, including at a personal 
hearing in June 1999, that he had chronic depression and 
contemplated suicide daily because of his experiences in 
service ever since he was discharged from service, he never 
mentioned any such problems until the filing of this claim in 
March 1994.  Furthermore, the medical reports prior to 1994 
showed that he denied any suicidal ideations, and that his 
only reference to depression was in context to marital 
problems and work related stress.  

While the veteran was seen for psychiatric problems on 
numerous occasions from 1978 to 1980, he never mentioned any 
problems related to military service.  Although more recent 
treatment records suggested that his upbringing in a severely 
dysfunctional family and sexual abuse had affected his life 
and may be at the root of his current psychiatric problems, 
the veteran never reported any of his childhood history until 
1992, many years after service.  Therefore, assuming for the 
sake of argument, that he had suppressed psychiatric problems 
at the time of service entrance, it is clearly not shown to 
have manifested or developed into a diagnosed disorder in 
service or until many years thereafter.  What is more, there 
is no competent evidence that he had any signs, symptoms, or 
manifestations of a psychiatric disorder at any time during 
service.  Thus, the Board finds that his claim for 
aggravation of a pre-existing disorder is without merit.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  

While a psychologist indicated in 1998 that the veteran had 
symptoms of PTSD, this was rooted in his childhood and 
adolescent years.  The examiner indicated that it appeared 
that the veteran's military service experiences had 
reinforced and exacerbated his early trauma symptoms to some 
extent, but given his invalid test scores, he may have 
exaggerated those symptoms.  He concluded that, in light of 
an invalid MMPI 2 profile, it appeared that the veteran was 
probably exaggerating his symptoms, including symptoms for 
PTSD.  

As there is no evidence of a psychiatric disorder in service, 
and no conclusive diagnosis of PTSD based on any 
independently verifiable in-service stressor and the 
constellation of symptoms associated with that disorder, 
service connection for a psychiatric disorder, including PTSD 
is denied.  


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


